Citation Nr: 1020950	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to special monthly pension based on 
housebound criteria.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to October 
1971.  

This matter was most recently before the Board in February 
2010, at which time it was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
so that appropriate procedural and evidentiary development 
could be undertaken.  On remand, the RO requested records 
from the Social Security Administration and a reply was 
received from that agency in March 2010 indicating that it 
had no medical records for the Veteran.  Also by separate 
items of correspondence, dated in March 2010, the Veteran 
withdrew his request for a Board hearing and in a handwritten 
statement questioned why the VA examination requested by the 
Board was not being conducted at VA's offices on High Street 
in South Paris, Maine.  Without further action, the RO 
thereafter returned the Veteran's VA claims folder to the 
Board.  

The appeal is REMANDED to the VA RO in Togus, Maine.  


REMAND

By his March 2010 correspondence, the Veteran did not express 
an unwillingness to report for a requested VA examination, 
but openly questioned why it could not be conducted at VA 
facilities in South Paris, Maine, due to his heart disorder.  
Review of the record indicates that the Veteran therein 
referenced VA correspondence to him, dated Febraury 17, 2010, 
which was the date of the Board's remand and accompanying 
Board correspondence.  

As was indicated in the Board's February 2010 remand, every 
effort was to be made by the RO to accommodate the Veteran's 
individual circumstances in conducting a VA examination, to 
include use of alternate VA offices or a fee-basis examiner 
in the Veteran's locale, and that if he in fact declined to 
appear for such examination, then only a medical opinion was 
to be obtained.  In any event, the RO for unknown reasons did 
not attempt to schedule the requested VA examination or, in 
the alternative, obtain a medical opinion, followed by 
readjudication of the issues on appeal.  Rather, this case 
was prematurely returned to the Board without completion of 
all requested development, and thus, remand for corrective 
action is required.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA mental health 
disorders examination of the Veteran by a 
psychiatrist or doctoral level 
psychologist, and, if it is feasible for 
the psychiatrist or psychologist to do 
so, arrange for the examination to be 
performed in the field or at the nearest 
VA or private outpatient clinic or 
office.

Request that the VA examiner review the 
relevant documents in the claims file in 
conjunction with the examination.  Such 
examination report should entail a 
complete medical and psychiatric history, 
a thorough mental status evaluation, and 
any diagnostic testing deemed necessary 
by the examiner.  All pertinent diagnoses 
should then be set forth.   

The examiner is requested to provide a 
medical opinion as to whether any 
currently diagnosed psychiatric disorder 
is at least as likely as not (50 percent 
or greater probability) related to or 
aggravated by (that is, the underlying 
psychiatric disorder permanently worsened 
in severity due to) events in service.  
The examiner should comment on whether 
the pre-service (1967) episode of 
posttraumatic hysteria following a motor 
vehicle accident is indicative of a 
chronic psychiatric disorder and, if so, 
whether that preexisting disorder was 
aggravated in service.  The examiner 
should distinguish, if possible, among 
disorders originating in service, 
disorders preexisting but aggravated by 
service, and personality disorder(s).

If an examination cannot be arranged, or 
is not feasible, or if the Veteran is 
unable to appear, or indicates that he 
would be unable to appear, then provide 
the relevant documents in the claims file 
to a VA psychiatrist or doctoral level 
psychologist, and request that the 
reviewer review the relevant evidence of 
record and provide an opinion on the 
questions above, based on the medical 
evidence of record.  

2.  Readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
attorney should be provided a 
supplemental statement of the case, and 
should be afforded a reasonable period in 
which to respond, before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

The purpose of this remand is to obtain additional 
development. No inference should be drawn regarding the final 
disposition of the claims in question as a result of this 
action.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


